

115 HR 2917 IH: Regulatory Certainty Act of 2017
U.S. House of Representatives
2017-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2917IN THE HOUSE OF REPRESENTATIVESJune 15, 2017Mr. Gibbs (for himself, Mr. Chabot, Mr. Dunn, Mr. McKinley, Mr. Massie, Mr. Jones, Mr. Perry, Mr. Barletta, Mr. Lamborn, Mr. Gosar, Mr. Graves of Missouri, Mr. Johnson of Ohio, Mr. Jenkins of West Virginia, Mr. Tipton, and Mr. Collins of New York) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Federal Water Pollution Control Act to clarify when the Administrator of the Environmental Protection Agency has the authority to prohibit the specification of a defined area, or deny or restrict the use of a defined area for specification, as a disposal site under section 404 of such Act, and for other purposes. 
1.Short titleThis Act may be cited as the Regulatory Certainty Act of 2017. 2.Permits for dredged or fill material (a)In generalSection 404(c) of the Federal Water Pollution Control Act (33 U.S.C. 1344(c)) is amended— 
(1)by striking (c) and inserting (c)(1);  (2)in paragraph (1), as so designated, by inserting during the period described in paragraph (2) and before after notice and opportunity for public hearings; and 
(3)by adding at the end the following:  (2) (A)The period during which the Administrator may prohibit the specification (including the withdrawal of specification) of any defined area as a disposal site, or deny or restrict the use of any defined area for specification (including the withdrawal of specification) as a disposal site, under paragraph (1) shall— 
(i)begin on the date that the Secretary provides notice to the Administrator that the Secretary has completed all procedures for processing an application for a permit under this section relating to the specification and is ready to determine, in accordance with the record and applicable regulations, whether the permit should be issued; and  (ii)end on the date that the Secretary issues the permit. 
(B)The Secretary shall ensure that the period described in subparagraph (A) consists of not fewer than 30 consecutive days.  (C)The Secretary may issue a permit under this section only after the Secretary provides notice to the Administrator in accordance with this paragraph.. 
(b)ApplicabilityThe amendments made by subsection (a) shall apply to a permit application submitted under section 404(a) of the Federal Water Pollution Control Act (33 U.S.C. 1344(a)) after the date of enactment of this Act.  